We concur in the conclusion of the learned vice-chancellor that the bill should be dismissed for want of equity.
The relationship between appellant and respondent was that of debtor and creditor. The bill does not, as contended by appellant, state a case for the termination of an express trust, and the execution of a resulting trust arising in consequence thereof; nor does it allege any other ground for equitable interposition. If the condition of the contract has been fulfilled, there is, so far as the bill discloses, an adequate remedy at law.
The decree is accordingly affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 15.
For reversal — None. *Page 612